Citation Nr: 0827830	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-41 445	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1975 
to December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

The veteran has submitted new evidence in the form of a 
statement regarding his disability, and medical records, 
which relate to the issue on appeal.  The veteran 
specifically waived his right to have the RO consider this 
evidence in the first instance.  38 U.S.C. § 20.1304(c) 
(2007).


FINDING OF FACT

The veteran does not have MS that is related to his military 
service; MS was not manifested until more than seven years 
after service.


CONCLUSION OF LAW

The veteran does not have MS that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2004, before the AOJ's initial adjudication of the claim.  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), because the veteran's 
claim will be denied, these questions are not now before the 
Board.  Consequently, a remand of the service connection 
question is not necessary.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  The RO 
also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, Social Security Administration (SSA) records, 
personnel records, and also provided a medical examination in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.  

The veteran's SMRs show no complaint, or diagnosis, of any 
neurological symptoms.  The veteran contends that his 
diagnosed MS was manifested by symptoms of knee trouble that 
he experienced during service.  The veteran's SMRs show that 
he was discharged from the military as a result of being 
diagnosed with chondromalacia patellae, right knee worse than 
the left.  The veteran also contends that vision problems he 
experienced in 1980 and 1981 were manifestations of his MS.  
The veteran further contends that he was first diagnosed with 
MS in 1983 by his primary care physician, D.M., M.D. and the 
diagnosis was confirmed by the Mayo Clinic in 1984.  

The record shows that the veteran appeared to have first been 
diagnosed with MS in 1985.  In response to a request by the 
RO for medical records, the Mayo Clinic submitted records 
that were dated in 1986.  A record from the Mayo Clinic dated 
in January 1986 reports that the veteran was diagnosed with 
MS in May 1985 after he fell at work.  In May 1985, the 
veteran reportedly had numbness of his feet, which gradually 
ascended over about seven days up to his umbilicus.  The 
feeling was that of tingling as well as numbness.  The 
veteran underwent a myelogram, which was said to be normal.  
He also developed black spots in the field of vision in his 
left eye.  The diagnosis of MS was then made.  Private 
medical records dated in June 1998 and September 2003 report 
that the veteran was first diagnosed in 1984 with MS.  

A private medical record dated in October 1978 reports that 
the veteran was treated for numbness in his left thumb that 
had its onset while at work.  The veteran was diagnosed with 
a secondary traumatic neuropathy.

A private medical record dated in June 1981 reports that the 
veteran noticed a slight amount of numbness in his fingers, 
which was very non-specific.  The veteran was being treated 
for an injury to the biceps.  

A private medical record dated in January 1984 reports that 
the veteran was treated for back pain.  The veteran reported 
his legs feeling stiff but not numb.  His bowel and bladder 
functions were fine.

A private medical record dated in May 1985 reports that the 
veteran's legs and feet had been numb.  

The Mayo Clinic record dated in January 1986 shows that the 
veteran had no prior neurological problems before May 1985.  
The veteran complained of dimming of vision in both eyes.  
The veteran denied any other neurological problems at that 
time or in the past.  

A private medical record dated in August 2004 by Dr. M. 
reports that there appeared to be no clinical records 
indicating the onset of the veteran's MS before 1985.  Dr. M. 
noted the veteran's application for service-connection for 
his MS and indicated that the veteran's clinical records from 
December 1976 to December 1983 should be reviewed to see if 
there was anything to suggest demyelinating disease.  Dr. M. 
further noted that a brief review of the veteran's clinical 
records at that time did not suggest demyelinating disease, 
as the first suspected diagnosis was in 1985.

A friend of the veteran submitted a statement regarding the 
veteran's vision problems in 1980 and 1981.  The statement 
reports that while hunting, the veteran expressed to the 
friend that he was having difficulty seeing.  The veteran 
also reported a feeling of his eyesight being blurred and his 
vision coming and going.  The friend believes that the 
veteran's vision problems were due to his MS.

A fellow serviceman submitted a statement regarding the 
veteran having a problem with his right leg.  This statement 
reports that the veteran limped a majority of the time.  This 
statement also reports that while in service, the veteran 
starting seeing military doctors and that at one point, the 
veteran did not return to the ship after seeing a military 
doctor.  The serviceman recalls being told that the veteran 
had been given a discharge from the military, although no one 
knew the reason.  

The veteran was afforded a VA examination in September 2005.  
The examiner reviewed the veteran's claims file.  The 
examiner reported that the veteran's first symptoms of lower 
extremity weakness were first recorded in May 1985 and that 
is when the diagnosis of MS was made.  The veteran claimed 
that the diagnosis was first made in 1983 and confirmed in 
1984 by the Mayo clinic.  The examiner noted that, 
unfortunately, no records from that time period were 
available for review.  The examiner also noted that there 
were several medical records from 1981 that documented a 
work-related injury. 

The examiner opined that there is no question about the 
diagnosis of MS.  However, without any documentation of the 
veteran's symptoms prior to May 1985 when the official 
diagnosis was made, the examiner opined that based on the 
available records, it was impossible to determine service 
connection without resorting to pure speculation.

A letter dated in July 2007 from R.G., M.D. shows that it was 
his understanding that the veteran was diagnosed with MS in 
1984.  Dr. G. stated that he reviewed the veteran's medical 
record, as well as copies of reports from the Naval Regional 
Medical Review Board from 1976.  Dr. G. reported that the 
veteran at some point had transverse myelitis with prominent 
symptoms in the lower extremities.  He opined that if the 
veteran's discharge diagnosis of chondromalacia patellae was 
not correct, then it was certainly as likely as not that the 
lower extremity symptoms that the veteran described while in 
service in 1976 could have been related to early 
manifestations of MS, which was later confirmed.  Dr. G. 
noted that it was his understanding that since the veteran 
was discharged from service and, currently, there had been no 
clear-cut clinical evidence that the veteran suffers from 
chondromalacia patellae.

The Board notes that the veteran reported being seen by a 
doctor for a "fluttering" vision problem in the early 
1980s, but that the doctor who saw the veteran had purged his 
medical records after ten years.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  MS may be presumptively 
service connected if it becomes manifest to a degree of 10 
percent or more within seven years of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

Here, the veteran has a current diagnosis of MS; however, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection.  The Board acknowledges the 
veteran's contention that his MS was manifested during 
service and in the presumptive period following his discharge 
from service.  However, the medical evidence of record shows 
a diagnosis in 1985, past the presumptive period of the 
veteran leaving qualifying military service in 1976.  None of 
the medical records dated prior to 1985 show a MS diagnosis 
or neurological symptoms which have been attributed to MS.  
The VA examiner opined that service connection could not be 
determined without resorting to pure speculation.  

The Board notes that Dr. G opined that the veteran's lower 
extremity symptoms in service could have been related to his 
MS, if the chondromalacia patellae diagnosis was incorrect.  
This opinion is speculative for two reasons.  First, it is 
speculative that the chondromalacia patellae diagnosis was 
incorrect.  Even if the Board were to concede that the 
diagnosis was incorrect, which it does not, it is still 
speculative that the veteran's symptoms were related to his 
MS.  The opinion says that the symptoms could have been 
related, which equally implies that the veteran's lower 
extremity symptoms may not have been related to his MS, even 
if the in-service diagnosis was incorrect.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (implication of medical 
opinion that a veteran may have been having symptoms prior to 
diagnosis of multiple sclerosis is that the veteran "may not 
have" been showing symptoms).  Dr. G's opinion as to the 
etiology of the veteran's MS is speculative and therefore, is 
not probative.  Service connection may not be based on a 
resort to speculation or even remote possibility, and medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See 38 C.F.R. § 3.102; Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Obert, supra; Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996); Bostain v. West , 11 Vet. App. 124, 127 
(1998).

The Board acknowledges the veteran's contention that his MS 
was manifested while in service and in the seven years 
following his discharge from service.  The Board also 
acknowledges the veteran's friends' lay statements that 
reported the veteran having what they believed to be symptoms 
of MS before it was diagnosed in 1985.  However, there is no 
evidence of record showing that the veteran or his friends 
have the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  
Consequently, their assertions as to the etiology of his MS 
have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current MS is not traceable to disease or injury 
incurred in or aggravated during active military service.  It 
may not be presumed to have been incurred in or aggravated 
therein.  38 C.F.R. §§ 3.307, 3.309.  


ORDER

Entitlement to service connection for MS is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


